Name: Commission Directive 82/623/EEC of 1 July 1982 adapting to technical progress for the third time Council Directive 71/318/EEC on the approximation of the laws of the Member States relating to gas volume meters
 Type: Directive
 Subject Matter: European Union law;  technology and technical regulations;  energy policy;  mechanical engineering
 Date Published: 1982-08-27

 Avis juridique important|31982L0623Commission Directive 82/623/EEC of 1 July 1982 adapting to technical progress for the third time Council Directive 71/318/EEC on the approximation of the laws of the Member States relating to gas volume meters Official Journal L 252 , 27/08/1982 P. 0005 - 0007 Finnish special edition: Chapter 13 Volume 12 P. 0107 Spanish special edition: Chapter 13 Volume 12 P. 0253 Swedish special edition: Chapter 13 Volume 12 P. 0107 Portuguese special edition Chapter 13 Volume 12 P. 0253 COMMISSION DIRECTIVE of 1 July 1982 adapting to technical progress for the third time Council Directive 71/318/EEC on the approximation of the laws of the Member States relating to gas volume meters (82/623/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 71/316/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control (1), as last amended by the Act of Accession of Greece, and in particular Article 17 thereof, Whereas, in view of technical developments in the field in question, Directive 71/318/EEC (2), as last amended by Commission Directive 78/365/EEC (3), should be amended; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the Elimination of Technical Barriers to Trade in Measuring Instruments, HAS ADOPTED THIS DIRECTIVE: Article 1 In the Annex to Directive 71/318/EEC the texts of items I.B. 3.2.3, I.B. 8, I.B. 9.2.1, I.B. 10, II. 5.2.1, III. 3.1.1, III. 3.3 and III. 7.1 are hereby replaced in accordance with the Annex to this Directive. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary in order to comply with this Directive on 1 May 1983. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 1 July 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 202, 6.9.1971, p. 1. (2) OJ No L 202, 6.9.1971, p. 21. (3) OJ No L 104, 18.4.1978, p. 26. ANNEX I.B. 3.2.3. When not connected to a detachable additional device, the exposed ends of the drive shafts must be suitably protected. I.B. 8. Location of verification marks and seals 8.1. The location of the marks and seals must be so chosen that dismantling of the part sealed by one of the marks or seals will result in damage thereto. 8.2. When the inscriptions mentioned in item I.B. 4.1 are affixed on a special data plate, and if this plate is not to be a permanent fixture, one of the marks or seals must be so located that it is damaged if the special plate is removed, the object being to prevent removal of the said plate. 8.3. Locations should be provided for verification marks or seals: (a) on all plates carrying an inscription required by this Annex with the exception of plates which are permanent fixtures; (b) on all parts of the meter which cannot otherwise be protected against interference liable to: - affect or alter the indication on the indicating device of the meter, - alter or break the connection between the measuring device and the indicating device, - remove or displace metrologically important parts of the meter; (c) on the connection with the detachable additional devices or on the protective devices referred to in item I.B. 3.2.3. I.B. 9.2.1. Gas meters submitted for EEC initial verification shall be in working order. EEC initial verification is no guarantee of the proper functioning or accuracy of reading of additional devices as referred to in items I.B. 3.1 or I.B. 3.2. No EEC verification marks or EEC seals shall be affixed to such additional devices, save for the connections provided for in Item I.B. 8.3. c. I.B. 10. Verification marks and seals 10.1. Affixture Meters having undergone successfully the verification tests: - shall be provided with an EEC initial verification mark, - shall receive EEC seals in the locations mentioned in item I.B. 8.3. 10.2. Purpose The affixing of EEC initial verification marks and seals on a gas meter certifies solely that the meter satisfies the requirements of this Directive. II. 5.2.1. When the maximum torques indicated on the gas meter pursuant to item I.B. 3.2.1 or I.B. 3.2.2 are applied to the drive shafts, the indication of the gas meter at Qmin must not vary by more than 1 75 %, without prejudice to item II. 6.3.2. III. 3.1.1. Meters must incorporate both upstream and downstream in the gas circuit a static pressure tapping for measuring the pressure absorption ; the pressure measured upstream shall constitute the reference pressure. III. 3.3. Pressure tappings 3.3.1. Bores for pressure tappings must have a diameter of at least 3 mm. In the case of slit-shaped pressure tappings, slits must have a width of at least 2 mm and a cross-section in the direction of flow of at least 10 mm2. 3.3.2. Pressure tappings must be provided with a means of closure so as to make them gas-tight. 3.3.3. The pressure tapping for the reference pressure must be clearly and indelibly marked "pr" and the other pressure tapping "p". III. 7.1. Accuracy tests A meter is considered to satisfy the requirements concerning the maximum permissible errors if the requirements are met at the following flow rates: Qmin, 0 710 Qmax (if this value is greater than Qmin), 0 725 Qmax, 0 740 Qmax, 0 770 Qmax and Qmax. If the examination is conducted under different conditions, the guarantees must be at least equal to those obtained by the tests mentioned above.